

116 HR 1443 IH: Ending Forced Arbitration of Sexual Harassment Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1443IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mrs. Bustos (for herself, Ms. Stefanik, Ms. Jayapal, and Mr. Griffith) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 9 of the United States Code with respect to arbitration.
	
 1.Short titleThis Act may be cited as the Ending Forced Arbitration of Sexual Harassment Act of 2019. 2.Arbitration of employment disputes (a)In generalTitle 9 of the United States Code is amended by adding at the end the following:
				
					4Arbitration of Sex Discrimination Disputes
						
							Sec. 
							401. Definitions.
							402. Validity and enforceability.
 401.DefinitionsIn this chapter— (1)the term predispute arbitration agreement means any agreement to arbitrate a dispute that had not yet arisen at the time of the making of the agreement; and
 (2)the term sex discrimination dispute means a dispute between an employer and employee arising out of conduct that would form the basis of a claim based on sex under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) if the employment were employment by an employer (as defined in section 701(b) of that Act (42 U.S.C. 2000e(b))), regardless of whether a violation of such title VII is alleged.
							402.Validity and enforceability
 (a)In generalExcept as provided in subsection (b)(2), and notwithstanding any other provision of this title, no predispute arbitration agreement shall be valid or enforceable if it requires arbitration of a sex discrimination dispute.
							(b)Applicability
 (1)In generalAn issue as to whether this chapter applies to an arbitration agreement shall be determined under Federal law. The applicability of this chapter to an agreement to arbitrate and the validity and enforceability of an agreement to which this chapter applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement.
 (2)Collective bargaining agreementsNothing in this chapter shall apply to any arbitration provision in a contract between an employer and a labor organization or between labor organizations, except that no such arbitration provision shall have the effect of waiving the right of an employee to seek judicial enforcement of a right arising under a provision of the Constitution of the United States, a State constitution, or a Federal or State statute, or public policy arising therefrom..
			(b)Technical and conforming amendments
 (1)In generalTitle 9 of the United States Code is amended— (A)in section 2, by inserting or as otherwise provided in chapter 4 before the period at the end;
 (B)in section 208— (i)in the section heading, by striking Chapter 1; residual application and inserting Application; and
 (ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4.; and (C)in section 307—
 (i)in the section heading, by striking Chapter 1; residual application and inserting Application; and (ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4..
						(2)Table of sections
 (A)Chapter 2The table of sections for chapter 2 of title 9, United States Code, is amended by striking the item relating to section 208 and inserting the following:
						
							
								208. Application..
 (B)Chapter 3The table of sections for chapter 3 of title 9, United States Code, is amended by striking the item relating to section 307 and inserting the following:
						
							
								307. Application..
 (3)Table of chaptersThe table of chapters for title 9, United States Code, is amended by adding at the end the following:
					
						
							4.Arbitration of sex discrimination disputes401.
 3.Effective dateThis Act, and the amendments made by this Act, shall take effect on the date of enactment of this Act and shall apply with respect to any dispute or claim that arises on or after such date.
		